cca_2013052209132420 id ----------------------------- office uilc number release date from ------------------ sent wednesday date am to ---------------------- cc subject decedent case question- no probate -------------- - you asked whether the federal_tax_lien under sec_6321 would remain attached to property that passes by a beneficiary deed which is created by state statute the sec_6321 lien attaches to all of decedent's property and right to property while the taxpayer lives generally when property is owned by the decedent and other party with rights of survivorship the decedent's property rights terminate automatically upon death an example of this is when property is held as tenancy by the entireties in the tenancy by the entireties case the property is held by spouses as a marital unit if one spouse dies then the property is owned by the surviving_spouse see notice_2003_60 c b which states with respect to entireties property that upon the death of the taxpayer there is no longer an interest held in the property by the taxpayer to which a federal_tax_lien attaches in contrast the beneficiary here does not hold property in common ownership with the decedent with rights of survivorship before death the decedent has the right to revoke or change the beneficiary deed and the beneficiary does not have rights to the property before the taxpayer's death thus the federal_tax_lien remains on the property please let me know if you have any questions thanks --------
